                                                     1 JENNIFER D. GOLANICS, ESQ.
                                                       Nevada Bar No.: 13687
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       6787 W. Tropicana Ave., Ste. 103
                                                     3 Las Vegas, NV 89103
                                                       Tel.: 702-476-2500
                                                     4 Fax.: 702-476-2788
                                                       E-mail: jgolanics@nelsonlawfirmlv.com
                                                     5 Attorneys for Plaintiff

                                                     6
                                                                                     UNITED STATES DISTRICT COURT
                                                     7
                                                                                            DISTRICT OF NEVADA
                                                     8
                                                         VERNON NELSON,                                   Case No.: 2:18-cv-02141-APG-EJY
                                                     9
                                                                              Plaintiff,
                                                    10
                                                         v.                                                    STIPULATION AND ORDER FOR
                                                    11                                                          DISMISSAL WITH PREJUDICE
THE LAW OFFICE OF VERNON NELSON




                                                       CAPITAL ONE, N.A. aka CAPITAL ONE
                                                    12 FINANCIAL CORPORATION, aka
                                                       CAPITAL ONE SERVICES, LLC, EQUIFAX
                                                    13 INFORMATION SERVICES, LLC,
                                  ATTORNEY AT LAW




                                                       EXPERIAN INFORMATION SOLUTIONS,
                                                    14 INC. AND TRANSUNION, LLC,

                                                    15                                Defendants.

                                                    16

                                                    17

                                                    18          Plaintiff Vernon Nelson, by and through his attorney, the Law Office of Vernon Nelson, and
                                                    19 Defendant Trans Union, LLC (“Trans Union”), by and through its attorney of record, Alverson

                                                    20 Taylor & Sanders hereby stipulate and agree that Plaintiff’s Complaint against Trans Union will be

                                                    21 dismissed with prejudice with each party to bear their own attorneys’ fees and costs.

                                                    22 / / /

                                                    23 / / /

                                                    24 / / /

                                                    25 / / /

                                                    26 / / /

                                                    27 / / /

                                                    28 / / /
 1        IT IS SO STIPULATED on this 28th day of August, 2019.

 2
     THE LAW OFFICE OF VERNON NELSON               ALVERSON TAYLOR & SANDERS
 3

 4   By: /s/ Jennifer Golanics                       /s/ Trevor R. Waite
     JENNIFER D. GOLANICS, ESQ.                    KURT R. BONDS, ESQ.
 5   Nevada Bar No.: 13687                         TREVOR R.WAITE, ESQ.
     6787 W. Tropicana Ave., Ste. 103              6605 Grand Montecito Parkway, Suite 200
 6   Las Vegas, NV 89103
     T: 702-476-2500 | F: 702-476-2788             Las Vegas, Nevada 89149
 7   E-mail: jgolanics@nelsonlawfirmlv.com         E-mail: kbonds@alversontaylor.com
 8   Attorneys for Plaintiff                               twaite@alversontaylor.com
                                                   Attorneys for Trans Union LLC
 9

10
                                             ORDER
11
          IT IS SO ORDERED.
12

13

14                                                  ________________________________
                                                    UNITED STATES DISTRICT JUDGE
15                                                   Dated: August 28, 2019.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
